Citation Nr: 0400254	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  99-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 2002).


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from February to June 
1954.  He passed away in December 1997 and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  The Board previously 
denied the appellant's claims in September 2000 and May 2002.  
Most recently, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's May 2002 decision 
and remanded for additional development.

In October 2002, the appellant appointed an attorney named 
Darla J. Lilley as her representative before the Board.  In 
November 2003, the Board granted Ms. Lilley's constructive 
motion to withdraw as the appellant's representative, and 
advised the appellant (by letter) that she could select 
another representative.  To date, the appellant has not done 
so.

REMAND

In a facsimile received by the Board in November 2003, the 
appellant indicated that she wanted to testify at the RO 
before a Veterans Law Judge.  Accordingly, the Board REMANDS 
this case for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


